TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               ON MOTION FOR REHEARING



                                       NO. 03-19-00114-CR
                                       NO. 03-19-00115-CR
                                       NO. 03-19-00116-CR



                                     Gary A. Dunn, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
        NOS. 64750, 75669, 75670, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               We withdraw the memorandum opinion and judgments dated March 26, 2019, and

substitute the following memorandum opinion and judgments in their place. We deny appellant’s

motion for rehearing.

               In the above causes, appellant Gary A. Dunn has filed notices of appeal from three

judgments of conviction for the felony offense of driving while intoxicated, one from 2010 and two

from 2016. In all three causes, the district court has certified that these are plea-bargain cases, the

defendant has no right of appeal, and the defendant has waived the right of appeal. Additionally, all

three notices of appeal are untimely. Dunn was convicted on April 22, 2010, in trial court cause
number 64750, and on October 20, 2016, in trial court cause numbers 75669 and 75670. His notices

of appeal in all three causes were filed on February 25, 2019, well beyond the deadline for filing a

notice of appeal. See Tex. R. App. P. 26.2(a) (providing that notice of appeal must be filed within

30 days after day sentence is imposed or suspended in open court, or within 90 days if motion for

new trial is timely filed). Under these circumstances, we have no choice but to dismiss these appeals

for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 26.2(a); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006); Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo

v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996).1



                                               __________________________________________

                                               Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction on Motion for Rehearing

Filed: April 30, 2019

Do Not Publish




       1
          To the extent that Dunn’s notices of appeal could be construed as applications for writs of
habeas corpus, challenging the legality of his prior convictions, such applications must be filed with
the clerk of the court in which the convictions being challenged were obtained, returnable to the
Court of Criminal Appeals. See Tex. Code Crim. Proc. art. 11.07, §§ 3, 5; see also Ex parte
Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985) (“It is well established that only the Court
of Criminal Appeals possesses the authority to grant relief in a post-conviction habeas corpus
proceeding where there is a final felony conviction.”).

                                                  2